United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2672
                                  ___________

Robert W. Harris,                      *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
National Archives and Records          * Western District of Missouri.
Administration,                        *
                                       * [Unpublished]
            Appellee.                  *
                                  ___________

                         Submitted: January 6, 2000
                             Filed: January 14, 2000
                                 ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Robert W. Harris appeals the district court’s1 adverse grant of summary
judgment in his action seeking disclosure of certain medical and military records
pursuant to the Freedom of Information Act, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. After de novo review, see Hennenfent v. Mid Dakota Clinic, P.C., 164
F.3d 419, 421 (8th Cir. 1998), we conclude the grant of summary judgment was proper



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-